Walker, J.
It appears from the pleadings that the plaintiff in error purchased from the defendants in error, on the 92d August, 1862, sixty acres of land, at ten dollars per ere. One hundred and twenty dollars in gold were paid in and.
*226On the 15th of October following, four hundred dollars were paid in Confederate money, and on the 11th of February, 1863, the further sum of twenty-five dollars was paid in Confederate money, leaving a balance of the principal, fifty-five dollars, and interest, due when this suit was brought for title—the plaintiff tendering the amount so due.
The defendants below repudiated the Confederate money payments, claiming the entire purchase-money, with interest, excepting the first one hundred and twenty dollars paid, which was paid in gold. e
The Confederate money was paid and received, as far as we can learn from the record, without objection on the part of the defendants in error, and it is not in accordance with the decisions of this court that we should disturb this transaction. The plaintiff in error was entitled to a conveyance of the land on payment of the balance of the purchase-money, principal and interest.
The judgment of the court is erroneous. Under a prayer for general relief, the defendants were not entitled in this case to a foreclosure of a vendor’s lien; the money due them was tendered, and they should have accepted the tender and made the deed.
Host of the other assignments for error cannot be noticed, for want of a proper statement of facts.
The district judges have no right to sign a statement of facts after the close of the term in which the cause has been fried.
The judgment of the District Court is reversed and the tcause remanded,
Reversed and remanded.